Title: To George Washington from William Buchanan, 4 March 1778
From: Buchanan, William
To: Washington, George



Sir
York Town [Pa.] 4th March 1778

On the 14th Ulto I had the Honour of recieving your Excellency’s Letter, in Baltimore. Both my duty and Inclination prompted me to answer it much sooner, but a severe Fit of Sickness, out of which I am even yet but very imperfectly recovered, has ⟨here⟩to prevented me—Words can not pain the Distress I feel in being at the Head of a Department, the Deficiencies in which, have occasioned your Excellency so much Uneasiness, and been so detrimental to the Service. To add to my Unhappiness, all the Exertions in my Power to use, have not enabled me to give a more exact or pleasing Account of our future Prospects in the victualling Department, than is contained in the inclosed—It was drawn up in Obedience to an order of the Board of War, requiring me to give an Account of the present State of the several Departments in the purchasing Business, and the Reasons of the Want of Vigour and Misfortunes in each, and is the best, indeed, the only Answer in my Power to give to your Enquiries respecting our Expectations in the Spring—I take Pride in copying from your Excellcy and suspending Imputations—The Enquiry into the Deficiencies of the Purchasing Department, now on Foot at my Request, will, I flatter my⟨self⟩ fix them properly, and remove many which have been thrown out on this Subject, with as little Candour as Judgment. I have the Honr to be—yr Excellencys mo. Obdt & very hble servt

Wm Buchanan C: G. of P.

